COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS




                                                  §             No. 08-20-00067-CR

  EX PARTE:                                       §                  Appeal from the

  RONALD WAYNE THOMPSON,                          §             210th District Court

                                  Appellant.      §           of El Paso County, Texas

                                                  §         (TC# 20080D000241-210-01)




                                        JUDGMENT
       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the trial court’s judgment denying relief. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF JUNE, 2021.


                                               JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.